Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email communication with Paul D. Bianco Ph.D. on 2 May – 3 May 2022. 

IN THE CLAIMS, amend Claims 20, 24, and 25 as follows: 
20. 	(Currently Amended) An installation for carrying out a continuous multi-stage industrial process that carries out at least two successive stages of the process under a different pressure in an earlier stage than in a later stage, which is downstream from the earlier stage, the installation comprising: 
a first chamber defining a first space and comprising a first wall; 
a second chamber, disposed spaced apart downstream from the first chamber and separately from the first chamber, the second chamber defining a second space and comprising a second wall, wherein the second space excludes the first space; and
a first connecting channel forming a pressure tight connection between the first chamber and the second chamber, the first connecting channel comprising a 
wherein the first connecting channel elongates between a first end and a second end disposed downstream from the first end, 
wherein the first connecting channel is open at the first end and at the second end and is otherwise pressure tight and sealed against leakage through the 
wherein the first connecting channel contains a free-flowing intermixed material comprising process material and granular transport material that are intermixed in relative proportions sufficient to form a granular, free-flowing and trickling mixture that is passing through the first connecting channel from the first space and into the second space to form a trickling sealing zone within the first connecting channel to maintain a pressure difference between the first space and the second space.

24. 	(Currently Amended) The installation of claim 20, wherein the first connecting channel contains discrete granular particles of a free-flowing, transport material that are intermixed with the discrete granular particles of the process material in the first chamber prior to entering the first connecting channel 

25. 	(Currently Amended) A method for carrying out a continuous multi-stage industrial process that carries out at least two successive stages of the process under a different pressure in an earlier stage than in a later stage, which is downstream from the earlier stage, the method comprising: 
intermixing a transport material and a process material in a first chamber; and
allowing passage of a free flowing intermixed material comprising process material and transport material from the first chamber into a second chamber via a first connecting channel comprising a pressure tight connection between the first chamber and a second chamber, the first connecting channel comprising a 
wherein the first connecting channel elongates between a first end and a second end disposed downstream from the first end, 
wherein the first connecting channel is open at the first end and at the second end and otherwise pressure tight and sealed against leakage through the first connecting channel; 
wherein a hollow interior space defined by the first connecting channel contains discrete granular particles of a free-flowing transport material that are intermixed 

Election/Restrictions
Claims 2 – 3, 6 – 11, and 16 – 24 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2 – 3, 6 – 11, and 16 – 25 are allowed. 
U.S. Patent Publication 2015/0135899(A1) to Hauzenberger teaches a method for introducing fine particulate material particles into a fluidized bed reduction unit. Regarding Claim 20, Hauzenberger teaches on a first connecting channel forming a pressure tight connection between the first chamber and the second chamber, the first connecting channel comprising a wall in a direction of travel from the first chamber to the second chamber, the wall forming a pressure tight, enclosed channel between the first chamber and the second chamber (in coordination with fine particulate material), wherein the first connecting channel elongates between a first end and a second end disposed downstream from the first end (figure 40: transporting pipes 40). Hauzenberger is silent on intermixing transport and process material. It is also unclear how or why one with ordinary skill in the art would modify the primary reference Rausch with Hauzenberger and McDowell (see below).

U.S. Patent 2,876,489 to McDowell teaches a combination system of mixing materials and a sintering process. Regarding Claim 20, McDowell teaches the structure (figure 2: mixing apparatus D) for producing a free-flowing intermixed material comprising two differently sourced granular materials that are intermixed in relative proportions sufficient to form a granular, free-flowing and trickling mixture. McDowell is silent on a first connecting enclosed channel forming a pressure tight connection (in coordination with fine particulate material) between different chambers. It is also unclear how or why one with ordinary skill in the art would modify the primary reference Rausch with McDowell and Hauzenberger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774